Citation Nr: 0919276	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-00 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder other than posttraumatic stress disorder, to include 
bipolar disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1952 to 
August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In May 2005, the Veteran submitted a claim of entitlement to 
service connection for posttraumatic stress disorder (PTSD).  
This claim was captioned and evaluated as a service-
connection claim for PTSD and separately evaluated as a 
service-connection claim for an acquired psychiatric disorder 
to include bipolar disorder.  See Clemons v. Shinseki, __ 
Vet.App. __ (Feb. 19, 2009) (per curiam order).  In December 
2005, the Veteran submitted his substantive appeal on which 
he indicated that he wanted to appeal only the service-
connection claim for an acquired psychiatric disorder to 
include bipolar disorder.  On the same day, the Veteran 
submitted a statement wherein he specifically expressed that 
he did not wish to pursue an appeal of the service-connection 
claim for PTSD.  As such, the only issue before the Board is 
the Veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder other than PTSD, to include 
bipolar disorder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current psychiatric disorder, to include 
bipolar disorder, is not shown by the competent medical 
evidence of record to be related to his military service.




CONCLUSION OF LAW

An acquired psychiatric disorder other than PTSD, to include 
bipolar disorder, was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist Veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Prior to the final adjudication of the instant case, the RO's 
letters, dated in June 2005 and March 2006, advised the 
Veteran of the foregoing elements of the notice requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman, 19 Vet. App. at 486; Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may 
be cured by issuance of a fully compliant notification 
followed by a re-adjudication of the claim); see also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran's claim 
was re-adjudicated in the June 2006 Supplemental Statement of 
the Case.

If there is a notification error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair" to the Veteran. Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).   If there is any 
notice deficiency in this case, the Board finds that no 
prejudice has been shown for the following reasons: (1) based 
on the letters sent to him during the pendency of this appeal 
(especially the June 2005 letter), the Veteran had actual 
knowledge of the evidence necessary to substantiate his 
claim; and (2) based on the Veteran's contentions and the 
letters sent to the Veteran by VA, it is reasonable to 
conclude that he understood what evidence was needed in order 
to prevail.  See Shinseki v. Sanders/Simmons, No. 07-1209 
(U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency 
of notice since its purpose had been served.").  As there is 
no indication that any failure on the part of VA to provide 
additional notice affected the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained the Veteran's 
service treatment records and his identified VA treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran was also afforded a VA examination in July 2005.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of a chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Historically, the Veteran served on active duty service from 
November 1952 to August 1954.  Herein, he is seeking service 
connection for an acquired psychiatric disorder other than 
PTSD, to include bipolar disorder.

In September 1952, prior to entering active duty service, the 
Veteran underwent a pre-induction examination.  The resulting 
report indicated that the Veteran was deemed psychologically 
normal after clinical evaluation, but that he was 
experiencing "emotional problems reactive to [a] home 
situation."  No diagnosis was provided and the Veteran was 
ultimately found to be qualified for and accepted into active 
duty service.

A review of the Veteran's service treatment records revealed 
that, in April 1954, he was treated for an "acute hysterical 
reaction."  This reaction was characterized as being in the 
"line of duty."  The circumstances giving rise to this 
reaction were not provided in the treatment report.  However, 
in his May 2005 claim, the Veteran stated that he was 
hospitalized for "depression" in the spring of 1954.  
Moreover, in a treatment report dated in May 2005, the 
Veteran stated "in 1954 [his mother] (erroneously) wrote his 
wife that he was stepping out on her, he got so irritated 
they put him in the (pysch[iatric]) hospital for a few 
days."  The remainder of the Veteran's service treatment 
records, including his August 1954 separation examination, is 
silent as to complaints of or treatment for a psychiatric 
disorder.

Throughout the course of this appeal, the Veteran and his 
representative have indicated that the Veteran was 
hospitalized in 1999 for anxiety and/or depression.  Though 
records associated with this hospitalization are not 
associated with the Veteran's claims file, a treatment report 
dated in March 2002 confirms that the Veteran's condition was 
diagnosed as bipolar disorder on September 2, 1999, but it 
does not indicate that he was hospitalized.  To date, 
documentation concerning the 1999 hospitalization has neither 
been submitted to the RO nor has the RO been requested to 
obtain such records.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (holding that if an Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.).

Treatment reports dated after March 2002 demonstrate ongoing 
treatment for various psychiatric disorders including bipolar 
disorder.  Significantly, a treatment report dated in May 
2005 indicates that the Veteran denied receiving treatment 
for a psychiatric disorder prior to the 1999 hospitalization.

In July 2005, the Veteran underwent a VA examination to 
determine the presence of a psychiatric disorder and, if 
present, to ascertain the severity and etiology thereof.  
After reviewing the Veteran's claims file and his medical 
history, the examiner administered clinical and diagnostic 
testing.  Ultimately, the diagnosis was bipolar disorder, not 
otherwise specified, currently depressed with paranoid 
features; an anxiety disorder, not otherwise specified with 
features of PTSD; and a provisional diagnosis of a cognitive 
disorder, not otherwise specified.  The examiner opined that:

There is no evidence that a cognitive 
disorder would be related to [the 
Veteran's] military service.

...

[The Veteran's] bipolar disorder, current 
depression, or paranoid tendencies due 
[sic] not appear to be related to his 
military service.

After a longitudinal review of the appellant's claims file, 
the Board finds that service connection for an acquired 
psychiatric disorder other than PTSD, including bipolar 
disorder, is not warranted.

The April 1954 service treatment report indicates that the 
appellant's condition of "hysteria reaction" was 
characterized as "acute," as opposed to chronic, in nature.  
Service treatment records dated after April 1954, including 
the August 1954 separation examination, do not contain 
complaints of or treatment for hysteria reaction, bipolar 
disorder, or any other psychiatric disorder or symptoms.  
Thus, for the showing of a chronic disease in service, the 
requirement of a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time has not been met.  38 C.F.R. 
§ 3.303(b).  Moreover, the first post-service evidence of 
record demonstrating that the Veteran received treatment for 
a psychiatric disorder is dated in September 1999, more than 
45 years after his discharge from active duty service.  This 
period without complaints or treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim herein.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).

To the extent that the Veteran asserts that a currently 
diagnosed psychiatric disorder, including his bipolar 
disorder, is related to his active duty service, as a layman, 
his statements are not competent evidence on the etiology of 
a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In this, and in other cases, only competent medical evidence 
may be considered to support Board findings.  Accordingly, 
the Board is not free to substitute its own judgment for that 
of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The only competent medical opinion of record 
concerning the etiology of the Veteran's current psychiatric 
disorder, including bipolar disorder, is negative to his 
claim.  

Thus, in the absence of competent medical evidence that the 
Veteran's psychiatric disorder, including bipolar disorder, 
is related to his military service or was caused or 
aggravated by a service-connected disability, the 
preponderance of the evidence is against his claim for 
service connection.  As such, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In making this determination, the Board took note of the 
Veteran's spouse's statement.  While the Board notes that a 
layperson can certainly provide eye-witness accounts of an 
Veteran's visible symptoms, the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge, 
such as relating the Veteran's symptoms to his active duty 
service or relating the Veteran's past symptoms to his 
currently diagnosed psychiatric disorder.  Espiritu, 2 Vet. 
App. at 494.  Thus, these lay statements do not constitute 
competent medical evidence to relate a specific medical 
disability to the Veteran's period of active duty service.   
Moreover, the statement she submitted was is in support of 
the Veteran's service-connection claim for PTSD, which, as 
noted above, was subsequently withdrawn by the Veteran in 
December 2005.


ORDER

Service connection for an acquired psychiatric disorder other 
than PTSD, to include bipolar disorder, is denied.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


